[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________
                                                                 FILED
                             No. 03-13795              U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                         Non-Argument Calendar               August 12, 2005
                       ________________________           THOMAS K. KAHN
                                                                CLERK
                   D. C. Docket No. 02-20778-CV-ASG

JOHN MICHAEL ARWOOD,
MARY LONG, et.al,

                                                     Plaintiffs-Appellants,

                                  versus

CITY OF CORAL GABLES,
a municipality,

                                                     Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________
                             (August 12, 2005)




Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:
       Appellants appeal the district court’s grant of the City of Coral Gables’

motion to dismiss their complaint. After reviewing the briefs and record on

appeal, we affirm for the reasons stated in the district court’s well-reasoned order

dated May 14, 2003.1

       AFFIRMED.




       1
          We reject Appellants’ contention the district court erred by considering facts developed
in Allocco v. Coral Gables, 221 F. Supp. 2d 1317 (S.D. Fla. 2002), aff’d 88 F. Appx. 380 (Table)
(11th Cir. 2003), in deciding the motion to dismiss, thus converting the motion to dismiss into a
summary judgment motion. The district court considered facts from Allocco as they were
identical to the allegations in the Arwood complaint or were relevant to the determination of
whether there was any set of facts that could enable Appellants to amend their complaint to
successfully withstand a motion to dismiss.

                                                2